Case 2:06-cr-00569-SDW Document 271 Filed 12/07/20 Page 1 of 6 PageID: 1958




 NOT FOR PUBLICATION

                               UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY



      CHAMBERS OF                                                          MARTIN LUTHER KING
   SUSAN D. WIGENTON                                                           COURTHOUSE
  UNITED STATES DISTRICT                                                     50 WALNUT ST.
          JUDGE                            December 7, 2020                 NEWARK, NJ 07101
                                                                               973-645-5903

Misael Arzola
Federal Prison Camp Schuylkill
P.O. Box 670
Minersville, PA 17954
Pro Se Defendant

David Malagold, Esq.
Office of the United States Attorney
970 Broad Street, Suite 700
Newark, NJ 07102
Counsel for the United States of America

             LETTER OPINION FILED WITH THE CLERK OF THE COURT

       Re:    United States v. Arzola et al.
              Criminal Action No. 06-00569 (SDW)

Counsel:

       Before this Court is Defendant Misael Arzola’s (“Defendant”) Motion for Compassionate
Release under the First Step Act, 18 U.S.C. § 3582(c)(1)(A). (D.E. 265.) This Court having
considered the parties’ submissions, and for the reasons discussed below, denies Defendant’s
motion without prejudice.

DISCUSSION
                                                 A.
        Although a district court generally has limited authority to modify a federally-imposed
sentence once it commences, see Dillon v. United States, 560 U.S. 817, 825 (2010), United States
v. Epstein, Crim. No. 14-287, 2020 WL 1808616, at *2 (D.N.J. Apr. 9, 2020), the First Step Act
(“FSA”), 18 U.S.C. § 3582(c)(1)(A)(i), permits district courts to grant compassionate release
where there exist “extraordinary and compelling reasons” to reduce a sentence. The statute
provides, in relevant part, that:
       (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
       of the defendant after the defendant has fully exhausted all administrative rights to
    Case 2:06-cr-00569-SDW Document 271 Filed 12/07/20 Page 2 of 6 PageID: 1959




         appeal a failure of the Bureau of Prisons [(“BOP”)] to bring a motion on the
         defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
         warden of the defendant’s facility, whichever is earlier, may reduce the term of
         imprisonment (and may impose a term of probation or supervised release with or
         without conditions that does not exceed the unserved portion of the original term
         of imprisonment), after considering the factors set forth in section 3553(a) to the
         extent that they are applicable, if it finds that—
         (i) extraordinary and compelling reasons warrant such a reduction . . . and that
         such a reduction is consistent with applicable policy statements issued by the
         Sentencing Commission . . . .

18 U.S.C. § 3582(c). Accordingly, under the FSA, “a defendant seeking a reduction in his term of
imprisonment bears the burden of establishing both that he has satisfied (1) the procedural
prerequisites for judicial review, and (2) that compelling and extraordinary reasons exist to justify
compassionate release.” Epstein, 2020 WL 1808616, at *2. First, “a defendant seeking a reduced
sentence must ask the BOP to do so on his or her behalf,” and either “wait thirty days for the BOP
to respond” or “exhaust all available administrative appeals after receiving an adverse decision.”
United States v. McDonald, Crim. No. 09-556, 2020 3638280, at *3 (D.N.J. July 2, 2020) (citing
United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)). Then, a court may reduce an inmate’s
sentence pursuant to 18 U.S.C. § 3582(c)(1)(A) “if the court finds that (1) extraordinary and
compelling reasons warrant a reduction, (2) the reduction would be consistent with applicable
policy statements issued by the Sentencing Commission, 1 and (3) the applicable sentencing factors
under § 3553(a) warrant a reduction.” United States v. Sparrow, Crim. No. 18-653, 2020 WL
4364328, at *2 (D.N.J. July 30, 2020) (citation omitted).
                                                          B.
         Defendant is a 41-year old man with no diagnosable health conditions. (D.E. 265 at 1;
D.E. 265-1.) On October 26, 2007, a jury returned a guilty verdict against Defendant for
conspiracy to distribute five kilograms or more of cocaine and possession of a firearm during and
in relation to a drug trafficking offense. (D.E. 149, D.E. 270 at 3.) In July 2008, this Court imposed
a sentence of 248 months’ imprisonment. (D.E. 144.) On March 1, 2017, this Court granted a
joint motion for a reduction of sentence and reduced Defendant’s sentence to 211 months. (D.E.
242.) Defendant is currently serving his sentence at the Federal Correctional Institution, Schuylkill
(“FCI Schuylkill”) in Pennsylvania. (D.E. 270 at 2; BOP, Find An Inmate (Dec. 3, 2020, 2:00
P.M.), www.bop.gov/inmateloc/.)

       On September 2, 2020, Defendant filed a pro se motion requesting a reduction of sentence
under the FSA. (D.E. 265.) In the alternative, Defendant requested that he be transferred to home
confinement. (Id. at 3.) It is not clear from Defendant’s motion whether he completed the requisite
administrative steps (either exhausting all administrative rights to appeal a failure of the BOP to

1
  The Sentencing Commission’s relevant policy statement identifies medical conditions that meet the “extraordinary
and compelling” requirement as those where the defendant is (i) suffering from a terminal illness, or (ii) suffering
from a serious physical or medical condition, serious functional or cognitive impairment, or deteriorating physical or
mental health because of the aging process, “that substantially diminishes the ability of the defendant to provide self-
care within the environment of a correctional facility and from which he or she is not expected to recover.” U.S.S.G.
§ 1B1.13, cmt. n.1(A).



                                                           2
    Case 2:06-cr-00569-SDW Document 271 Filed 12/07/20 Page 3 of 6 PageID: 1960




bring a motion on his behalf or waiting for 30 days to lapse from the receipt of such a request by
the warden of Defendant’s facility) prior to filing with this Court. (See id. at 1-3.) In his motion,
Defendant does aver that his “unit team” at FCI Schuylkill told him that he qualified for home
confinement, but later reversed their position. (D.E. 265 at 2.) Defendant contends that his case
manager “cancel[ed]” a plan to have him moved to home confinement because Defendant did “not
have any medical conditions.” (Id.)

        Defendant takes issue with the safety precautions at FCI Schuylkill, averring that the
facility affords “no way to avoid others or be six feet apart.” (D.E. 265 at 1 (noting concerns
regarding social distancing and water fountains).) Although Defendant does not explicitly
reference the statutory language regarding “compelling” or “extraordinary” circumstances,
construed liberally, Defendant’s motion argues that the virus itself constitutes an extraordinary
circumstance meriting his release. (Id.) Defendant acknowledges that he does not “have any
medical conditions,” but he argues that all inmates are susceptible, as the virus does not
discriminate between “healthy, skinny[,] or obese” detainees. (D.E. 265 at 1.)

        Defendant also references factors that arguably fall under Section 3553(a), such as the
nature, history, and circumstances of his offense. See 18 U.S.C. § 3553(a). Defendant states that
he is a “non-violent offender,” with a low “score pattern,” who has completed “75% or more of
[his] sentence.” (D.E. 265 at 1-3.) He also notes that he has a “family and a residence to go to,”
that his father is elderly and sick, and that his release would help his sister, who is overburdened
with responsibilities. (Id. at 1-2.) Defendant also asserts that, during his confinement, he has kept
out of trouble, worked, taken classes, completed trainings, and developed a reentry plan. (Id. at
2.)

        On November 13, 2020, the Government filed an opposition to Defendant’s motion for
compassionate release. (D.E. 270.) The Government contends that Defendant has not exhausted
administrative remedies, as would be required for this Court to exert jurisdiction. (D.E. 270 at 5-
6.) The Government also contends that Defendant has failed to present evidence of “extraordinary
and compelling” circumstances that could justify release, because: Defendant has no health issues;
the BOP is taking proactive measures to control the virus; and Defendant has not shown that he
faces any specific, rather than generalized, threat from COVID-19. (Id. at 6-9.) Finally, the
Government argues that release would not be appropriate according to 18 U.S.C. Section 3553(a).
(Id. at 7-12.) In particular, the Government argues that an additional reduction to Defendant’s
sentence would not reflect the seriousness of his offense. (Id. at 7-8.) Defendant did not file a
reply.

                                                           C.
       Construing Defendant’s motion for compassionate release liberally, 2 this Court agrees that
Defendant has failed to satisfy Section 3582(c)(1)(A)’s exhaustion requirement. Although
Defendant suggests that he discussed the FSA and home confinement with FCI Schuylkill staff,
Defendant does not mention a request to the BOP, the date that the request was made, the date of
any official denial, or other evidence that he properly exhausted his claims. (D.E. 265; see also
D.E. 270 at 5-6.) Without proof of administrative exhaustion, this Court lacks jurisdiction to
2
    See Merritt v. Blaine, 326 F.3d 157, 164 (3d Cir. 2003).


                                                               3
    Case 2:06-cr-00569-SDW Document 271 Filed 12/07/20 Page 4 of 6 PageID: 1961




consider the petition’s merits. 3 Raia, 954 F.3d at 597; United States v. Dunich-Kolb, Crim. No.
14-150, 2020 WL 6537386, at *1 n.1 (D.N.J. Nov. 5, 2020); United States v. Cruz, 455 F. Supp.
3d 154, 159 (M.D. Pa. 2020) (dismissing motion for lack of jurisdiction where “[Defendant] d[id]
not indicate that he requested a transfer to home confinement to the warden at FCI-Schuylkill
pursuant to the CARES Act.”). As articulated by the Third Circuit:
         [D]efendant failed to comply with § 3582(c)(1)(A)’s exhaustion requirement: BOP
         has not had thirty days to consider [Defendant]’s request to move for compassionate
         release on his behalf, and there has been no adverse decision by BOP for
         [Defendant] to administratively exhaust within that time period (as such, we need
         not address administrative appeals here). . . [T]he exhaustion requirement …
         presents a glaring roadblock foreclosing compassionate release at this point . . .
         Accordingly, . . . we will deny Raia’s motion outright.

Raia, 954 F.3d at 597; Epstein, 2020 WL 1808616 at *5. Consequently, this Court must deny
Defendant’s motion, as it lacks jurisdiction due to Defendant’s failure to exhaust administrative
remedies. United States v. Bogdanoff, 459 F. Supp. 3d 653, 656-59 (E.D. Pa. 2020) (“[T]he Third
Circuit’s strong language regarding exhaustion leaves no wiggle room.”) (citation omitted).
        To cure this motion’s jurisdictional defects, Defendant would need to present evidence
demonstrating that he has exhausted administrative remedies. 4 However, this Court notes that,
even if Defendant cures the current jurisdictional issues, other obstacles likely bar this Court from
granting his requested relief. See United States v. Viteri, Crim. No. 19-44, 2020 WL 3396804, at
*3 (D.N.J. June 19, 2020) (noting that compassionate release is “a rare event”) (citation omitted).
A summary of these additional obstacles follows.
        First, Defendant has not established that “compelling and extraordinary reasons” justify his
release. See Epstein, 2020 WL 1808616 at *2; cf. United States v. Viteri, Crim. No. 19-44, 2020
WL 3396804, at *4 (D.N.J. June 19, 2020) (even “affliction with various medical conditions [can
be] insufficient to justify compassionate release [as] . . . the threshold question is whether
defendant has demonstrated ‘extraordinary and compelling’ reasons”). Here, Defendant avers that,
despite his lack of pre-existing health conditions, the COVID-19 infection poses a sufficient threat
to merit his early release. (See D.E. 265 at 1-2.) However, the Third Circuit has considered and
rejected this argument, stating that “the mere existence of COVID-19 in society and the possibility
that it may spread to a particular prison . . . cannot independently justify compassionate release,
especially considering BOP’s statutory role and its extensive and professional efforts to curtail the
virus’s spread.” Raia, 954 F.3d at 597. It is now well-settled that “a generalized fear of the virus
reaching a given institution is not a proper basis for release.” See, e.g., United States v. Stallings,

3
 Further, as Defendant specifically disputes FCI Schuylkill’s efforts in controlling COVID-19’s spread, his “case fits
squarely within the parameters of the purposes of exhaustion.” Byrne v. Ortiz, Civ. No. 20-12268, 2020 WL 7022670,
at *3–5 (D.N.J. Nov. 30, 2020) (noting that the BOP should be given “an opportunity to correct [its] own mistakes”).
4
  Defendant must ask the BOP to file a motion on his behalf to reduce his term of imprisonment. (D.E. 270 at 3-4; 18
U.S.C. § 3582(c)(1)(A).) Then, he must either wait for the BOP’s decision regarding his request or, should the BOP
fail to issue a timely decision, wait until 30 days following his request. 18 U.S.C. § 3582(c)(1)(A). After exhausting
any available BOP appeals, Defendant will have exhausted his administrative remedies and may refile his motion. Id.


                                                          4
Case 2:06-cr-00569-SDW Document 271 Filed 12/07/20 Page 5 of 6 PageID: 1962




Crim. No. 12-37, 2020 WL 3619071, at *3–4 (M.D. Pa. July 2, 2020). As Defendant does not
suffer from any medical conditions that would place him at an increased risk of serious illness, he
falls short of this standard. See Centers for Disease Control, People With Certain Medical
Conditions (Dec. 2, 2020, 4:00 P.M.), http://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html.
        Defendant also avers that FCI Schuylkill lacks necessary safety measures to allow for
social distancing. (D.E. 265 at 1.) This Court is sympathetic to Defendant’s concerns regarding
the risk of COVID-19 for inmates, which is highly transmissible, particularly in cramped
conditions. There is little evidence, however, that Defendant currently faces an outsized risk of
COVID-19 infection at FCI Schuylkill. In fact, at this time, there are no active COVID-19 cases
at FCI Schuylkill. BOP, COVID-19 (Dec. 3, 2020, 9:00 AM), https://www.bop.gov/coronavirus.
Throughout the pandemic, FCI Schuykill has reported a total of six cases: one positive inmate case
and five positive staff cases. Id.; see also United States v. Catanzarite, Crim. No. 18-362, 2020
WL 2786927, at *5 (D.N.J. May 29, 2020) (given the lack of COVID-19 cases, this court is “‘not
currently prepared to find that Defendant’s health, in combination with the conditions at [FCI
Schuylkill], constitutes an extraordinary and compelling reason for Defendant’s release.”) (citation
omitted).
         Further, BOP has undertaken extensive efforts to stop the spread of the virus and prevent
infected individuals from entering correctional facilities. (D.E. 270 at 8-10.) In light of
skyrocketing COVID-19 infection rates nationally, FCI Schuylkill’s apparent success at
controlling the spread suggests that staff remain alert and vigilant regarding the virus’s risks. See,
e.g., United States v. Berry, Crim. No. 10-51, 2020 WL 4035457, at *3 (D.N.J. July 17, 2020)
(“[G]iven the markedly restrained progression of the virus within FCI Schuylkill . . . BOP’s Action
Plan appears to be having a positive impact.”); United States v. Stallings, Crim. No. 12-37, 2020
WL 3619071, at *3–4 (M.D. Pa. July 2, 2020) (noting that a low infection rate suggests there “is
not a strong likelihood that [Defendant] will be exposed to the COVID-19 virus at FCI [Schuylkill],
and that the BOP is working hard to prevent such exposure from happening”). FCI Schuylkill’s
lack of COVID-19 cases further weighs against reducing Defendant’s sentence.
        Finally, Section 3553(a) likely acts as an independent bar to Defendant’s request. 18
U.S.C. § 3582(c)(1)(A). This Court must ensure that, should Defendant’s sentence be reduced,
the reduced sentence still reflects the seriousness of his offense. See 18 U.S.C. § 3553(a). Here,
Defendant’s conviction involved his participation in a sizeable cocaine distribution network
“throughout Essex and Hudson counties.” (See D.E. 197 at 2; D.E. 270.) That network’s
associates armed themselves with weapons to “protect their narcotics trafficking activities,” and
Defendant himself was “found in possession of a loaded handgun at the time of [his] arrest.” (D.E.
197 at 2; D.E. 270 at 7.) Therefore, although Defendant “calls himself a nonviolent offender,” and
this Court “take[s] his point that he was not accused of shooting or injuring anyone,” his offense
“involved the carrying of a loaded gun in connection with street-level [cocaine] dealing.” United
States v. Terry, Crim. No. 16-210, 2020 WL 3264086, at *4–5 (D.N.J. June 17, 2020). For crimes
such as Defendant’s, “[p]unishment, a just sentence, respect for the law, and deterrence of others
all require a lengthy term of imprisonment.” Id.



                                                  5
    Case 2:06-cr-00569-SDW Document 271 Filed 12/07/20 Page 6 of 6 PageID: 1963




        Considering the seriousness of Defendant’s crime, reducing his sentence further would be
incompatible with Section 3553(a). 5 The length of Defendant’s sentence has already been
meaningful reduced by over two and a half years, from 248 months to 211 months. (D.E. 265;
D.E. 270 at 3.) A further reduction would not “reflect the seriousness of the offense,” “promote
respect for the law,” or “provide just punishment.” See 18 U.S.C. § 3553(a)(2)(A). It would also
create an “unwarranted sentence disparit[y] among defendants with similar records who have been
found guilty of similar conduct.” 18 U.S.C. § 3553(a)(6); see Kimbrough v. United States, 552
U.S. 85, 107 (2007) (noting that “uniformity remains an important goal of sentencing”).

        Although this Court is sympathetic to Defendant’s concerns regarding the risk of COVID-
19, it lacks jurisdiction over this motion given Defendant’s failure to exhaust administrative
remedies. Raia, 954 F.3d at 597. Further, as noted above, even if this Court had jurisdiction, the
record does not suggest that Defendant’s claim meets the FSA’s statutory requirements.
CONCLUSION

      For the foregoing reasons, Defendant’s Motion for Compassionate Release is DENIED. 6
An appropriate order follows.
                                                                ___/s/ Susan D. Wigenton_____
                                                                SUSAN D. WIGENTON, U.S.D.J.

Orig: Clerk
cc:   Parties




5
  Neither the Defendant’s motion nor the Government’s opposition discuss any record of discipline while Defendant
has been detained. (See D.E. 265, 270.) Further, Defendant’s “pro se submission is intelligent, measured, and
respectful in tone,” and he notes that he “has a supportive family to which he would like to return.” See Terry, 2020
WL 3264086 at *4–5. Though these facts “bode well for the future,” id., this Court continues to believe that
Defendant’s current sentence is commensurate with the evidence presented at trial, and that the Section 3553(a) factors
weigh against further reductions, see 18 U.S.C. § 3553(a).
6
  Defendant requests, in the alternative, that he be designated to serve the remainder of his sentence under home
confinement. (D.E. 265 at 1, 3.) Although this Court does not have the authority to order such relief, it does have the
authority to issue a recommendation to the BOP. See 18 U.S.C. § 3621(b)(4) (stating that the BOP may consider “any
statement” by the sentencing court “recommending a type of penal or correctional facility”); United States v. Ceballos,
671 F.3d 852, 856 n.2 (9th Cir. 2011) (noting that “district courts [have] the authority to make (or not make) non-
binding recommendations to the Bureau of Prisons at any time”). However, this Court declines to issue a
recommendation at this time, as Defendant’s motion suggests that the BOP has already taken corresponding steps to
consider Defendant’s eligibility for home confinement. (D.E. 265 at 1-2.)



                                                          6
